Title: From James Madison to James Monroe, 15 March 1821
From: Madison, James
To: Monroe, James


                
                    Dr. Sir
                    Mar. 15. 1821
                
                I congratulate you most heartily on the happy close to the first period of your public trust, and on the very conspicuous result which introduces you to the second.
                One of your successful measures is of course bringing on you the irksome task of making selections from a crowd of candidates. On this list is I find Mr. A. Scott, who has again appealed to the motives which on other occasions drew from me the mention of his name to you. His particular object appears the Secretaryship to the Commission[e]rs for claims under the Florida treaty for which he thinks himself qualified by his knowledge

of the Spanish as well as French languages. It appears also that he has a very respectable patronage in gentlemen near you, more intimately acquainted with his personal qualities than myself. All that I can say in the case is, that I have always be⟨en⟩ led to think favorably of them, as was implied by the appt. he recd when I was in the Administration, and that such a mark of public confiden⟨ce⟩ as he solicits cd. not but be agreeable to me, the more so as he has an amiable family to share its benefits: provided always that pu⟨b⟩lic considerations of which you are the only as well as best judge do not preclude gratification of his wishes.
            